Filed 4/1/16 P. v. Pannighetti CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----


THE PEOPLE,                                                                                  C079098

                   Plaintiff and Respondent,                                     (Super. Ct. No. 14F07183)

         v.

WESLEY PANNIGHETTI,

                   Defendant and Appellant.




         A jury convicted defendant Wesley Pannighetti of assault with force likely
to produce great bodily injury (count one) and assault with a deadly weapon (count two).
In bifurcated proceedings the trial court found a prior conviction allegation true and
sentenced defendant to 14 years in state prison.
         Defendant now contends the trial court abused its discretion by (1) allowing his
credibility to be impeached with prior 1980 misdemeanor convictions for battery upon a
police officer and domestic violence; and (2) allowing admission of the details of his
1995 conviction for assault with a deadly weapon. Finding no abuse of discretion, we
will affirm the judgment.



                                                             1
                                   BACKGROUND
      Defendant lived in Sacramento in October 2014 with Sean Kurzawa, Donald
Robyn and several others. On the morning of October 11, defendant drank beer and hard
liquor and also smoked marijuana with Sean. Sean and Donald were watching a movie in
the living room. They believed defendant was intoxicated because he was slurring his
speech and staggering as he walked. When Donald commented to defendant about being
drunk in the morning, defendant began yelling at Donald about unpaid bills and the risk
of the house going into foreclosure. Defendant got louder and increasingly aggressive,
calling Donald and Sean freeloaders.
      A couple of hours later, Donald heard defendant yelling from the backyard.
Defendant came back into the house and continued to yell about unpaid expenses.
Donald told defendant to calm down, and as defendant got more aggressive, Donald told
him to shut up. Defendant answered, “a baseball bat will shut your mouth” and walked
out of the room. Defendant immediately returned to the room and hit Donald on the head
with a spray bottle. He threw the bottle down and approached Donald with his fists
raised. Donald blocked defendant’s punches, shoved him away, and defendant fell to the
ground. Defendant got up and threatened to kill Donald, rip off his head and gouge his
eyes out. Sean and Donald went back to watching movies. The yelling and screaming
stopped and Donald thought defendant had passed out.
      A few hours later, Donald and Sean were still watching movies and defendant
came back into the room. He whispered to Donald that he needed to tell him something,
stabbed Donald in the neck with a five- to seven-inch knife and then screamed, “I’m
going to cut your throat, you don’t ever attack me.” Blood was flowing down Donald’s
chest and stomach, and defendant kept yelling “I’m going to kill you. You don’t fucking
touch me.”
      Sean grabbed defendant and defendant swung the knife at him. Donald clutched
his throat and ran out into the backyard. Defendant chased Donald around the pool,

                                            2
yelling “I’m going to kill you” and “I’ll cut your eyes out.” Donald continued to hold his
neck to control the bleeding.
       Sean told defendant he was calling 911. Defendant waved the knife at Sean and
called him a “fucking cop caller.” Sean told the 911 operator that “we just had a guy pull
a knife on another guy, sliced him in the neck. I can’t tell how bad it is. He’s chasing
them around the backyard at this very moment.” Sean identified defendant as “the
provoker.” A neighbor also heard the commotion and phoned the police.
       Defendant chased Donald in the backyard until he heard the police sirens, then
fled the scene in his truck. A responding officer pulled the truck over and arrested
defendant. Defendant had blood on his shirt and showed signs of intoxication. He was
agitated, talkative and sweaty. His pupils were dilated and bloodshot.
       The deputies did not find the knife in the house. Donald was taken to the hospital.
The next day, Donald found what he believed was the knife in defendant’s dirty laundry.
       Donald admitted having past confrontations with defendant’s son, Phillip Hansen,
in which Phillip sustained bruises. He was also involved in wrestling matches with Sean
and verbal confrontations with defendant in the past.
       Phillip testified he had known Donald for 20 years and they had lived together for
four years. He had known defendant for three years, when he learned defendant was his
biological father. Over the years, Phillip and Donald had numerous physical fights,
including as recently as 2014. They fought at least once a month in 2014. Phillip
sustained bruises all over his body and a black eye as a result of those fights. Phillip also
saw Donald fight with other people. Donald regularly broke things like tables and chairs
and threw things around the house. Phillip opined that Donald had a character for
violence.
       Phillip’s brother, Jacob, had known Donald for 20 years and lived with him in
2011. In Jacob’s opinion, Donald had a violent character and it was unsafe to live with
him. Jacob recalled a time in November 2011 when Donald was arguing with his

                                              3
girlfriend and Jacob accidentally closed a door on Donald’s hand. Donald punched Jacob
in the face. Another time, in February 2012, Donald slammed a chair into the ceiling and
then smashed the chair against the floor.
       Defendant admitted drinking alcohol and smoking marijuana on the morning of
October 11, 2014. He also admitted being angry with Donald and Sean. But he denied
hitting Donald with the cleaning bottle. Defendant claimed Donald knocked the bottle
out of his hand, threatened him, and punched him. Later in the day, defendant and
Donald again argued. Donald threatened that “a baseball bat to the mouth would shut
you up, mother fucker.” Defendant responded by calling Donald a freeloader and Donald
attacked, punching him in the chest. Donald then refused to fight and they talked and
hugged. Later, however, Donald and defendant began arguing again. Defendant
threatened to have Donald evicted, Donald hit defendant on the side of the head, and
defendant blacked out. When defendant regained consciousness he was leaning over
Donald holding a knife; Donald was screaming for help. Defendant could not remember
grabbing the knife or stabbing Donald. He tried to get away from Donald and only
pointed the knife at Sean because Sean tried to attack him. Defendant denied chasing
Donald into the backyard and denied intending to harm him.
       Defendant acknowledged he had a number of prior convictions, including: (1)
felony false imprisonment in 2003; (2) felony assault with a deadly weapon in 1995, with
enhancements for using a knife and causing great bodily injury; (3) misdemeanor battery
causing serious bodily injury in 1992; (4) misdemeanor battery on a peace officer in
1980; and (5) misdemeanor domestic violence in 1980.
       In rebuttal, three former Roseville police officers testified as to the details of
defendant’s 1995 conviction for assault with a deadly weapon, in which defendant
stabbed James Berg multiple times. Berg sustained stab wound injuries on his lower
back, right eye, right ear, right leg, left hand, chin, and mouth. When police officers



                                               4
arrested defendant he was covered in blood, agitated and aggressive. He refused to obey
officer’s commands and tried to kick the windows out of the patrol car.
       The jury found defendant guilty of assault with force likely to produce great
bodily injury against Donald (Pen. Code, § 245, subd. (a)(4) -- count one) and assault
with a deadly weapon against Donald (Pen. Code, § 245, subd. (a)(1) -- count two). The
jury also found true an enhancement allegation that defendant personally used a deadly or
dangerous weapon. (Pen. Code, § 12022, subd. (b).) The jury found defendant not guilty
of assault with a deadly weapon against Sean (Pen. Code, § 245, subd. (a)(1) -- count
three). In bifurcated proceedings, the trial court found true an allegation that defendant
had a prior conviction that qualified as a serious felony (Pen. Code, § 667, subd. (a)) and
a prior strike (Pen. Code, §§ 667, subds. (b)-(i), 1170.12).
       The trial court sentenced defendant to an aggregate term of 14 years in state
prison, consisting of the following: eight years on count one (the upper-term of four
years doubled for the prior strike) plus an additional year for the weapon enhancement
and five years for the prior serious felony. The trial court stayed sentence on count two.
       Additional facts are set forth in the discussion as relevant to the contentions on
appeal.
                                       DISCUSSION
                                              I
       Defendant contends the trial court abused its discretion by allowing his credibility
to be impeached with prior 1980 misdemeanor convictions for battery upon a police
officer and domestic violence.
                                             A
       The prosecution filed a motion in limine to impeach defendant with several of his
prior convictions. These offenses included convictions for false imprisonment in 2003,
assault with a deadly weapon in 1995, battery on a peace officer in 1980, and domestic
violence in 1980. The prosecution argued the crimes involved moral turpitude and the

                                              5
1980 convictions were not too remote because defendant had not led a legally blameless
life since committing those crimes; between the 1980 convictions and the current case,
defendant sustained two felony convictions, five misdemeanor convictions, and three
parole violations. Defense counsel countered that the prior misdemeanor convictions
were remote and therefore unduly prejudicial.
       The trial court agreed that, as a general matter, a 35-year-old conviction would be
excluded as remote, but here defendant has engaged in virtually continuous violent
criminal conduct since 1980. According to the trial court, “[t]he pattern includes that first
1980 conviction, battery on a peace officer, as well as domestic violence, followed by an
‘85 hit and run. I think there is a DUI in there somewhere, but in ‘85 hit and run is a
misdemeanor. In 1992 he suffered a second conviction for violence, the 243(d) that I
previously referenced. He got almost a year in county jail for that. Three years later his
first prison commitment, 1995. He suffered a conviction for a 245(a)(1).
       “Maybe there is some confusion about whether or not he additionally suffered the
12022.7 or not, but that was, as I read the facts from the People, that was another
stabbing started out as a 664/187. He was sentenced to six years in State Prison for that.
That’s followed by parole violations almost immediately upon his release.
       “In 2003, he’s convicted of his second set of felonies of false imprisonment. That
was off of a sexual assault situation. He received the low term times two on that event,
36 months. That’s followed by a 2005, 273.6, which I assume is a violation of a
restraining order. He got a pretty beefy sentence for that, 270 days. 2006 parole
violation, 2007 parole violation.
       “So again, you are right, his criminal career starts 35 years ago, but it is basically
continuous, it is violent and there are multiple entries for serious offenses. So the Court
is required to look to several factors, and I will look at those and I will state those on the
record.



                                               6
       “The first being remoteness, but, again, that’s in those older crimes are remote,
and in fact, the last conviction you could look back and say well, 2005, maybe the 273.6.
I don’t know if there was another non-moral turpitude misdemeanor intervening in that
but, again, parole violations in ‘06 and ‘07. He has had almost no time, no serious time
where he has not been involved in confrontations with law enforcement.
       “So that remoteness is well outweighed, in my view, by a constant pattern of
criminality.
       “The second factor I’m required to look at is whether or not the prior crimes are
identical. There is one crime, a 1995 crime which is charged as a 245(a)(1) that is an
identical crime. There’s a vast amount of caselaw, however, which indicates that just
because a crime is identical does not mean anymore that it cannot be used as
impeachment.
       “The case of [People v. Muldrow (1988) 202 Cal. App. 3d 636]. That was a
burglary case where a judge allowed six prior convictions, three were identical residential
burglaries if I remember correctly. The Court in that case used the language, the
impeachment with any less than the full number of crimes would have given the
defendant a, quote ‘false aura of veracity,’ unquote.
       “The third factor I am required to look at is the potential impact on the defendant’s
decision to testify. I will consider that factor. I will give it the weight it deserves.
       “And the fourth factor is the issue of multiple priors and how much impeachment
represents proper impeachment versus how much impeachment is too much, whatever
that might be. And again, I would look at that case of Muldrow to determine whether or
not impeachment is appropriate.” The trial court ruled that if defendant testified, he
could be impeached with all five of the prior offenses involving moral turpitude,
including the 1980 misdemeanor convictions for battery upon a police officer and
domestic violence.



                                               7
                                                    B
       Defendant argues the evidence of the 1980 convictions should have been excluded
under Evidence Code section 3521 because the convictions were remote, were only
minimally probative regarding his credibility, and were similar to the charged offense.
He also claims the evidence unfairly impeached him.
       “A witness may be impeached with any prior conduct involving moral turpitude
whether or not it resulted in a felony conviction, subject to the trial court’s exercise of
discretion under Evidence Code section 352.” (People v. Clark (2011) 52 Cal. 4th 856,
931, fn. omitted (Clark).) Beyond the relevance requirement of moral turpitude, the
“ ‘ “trial courts have broad discretion to admit or exclude prior convictions for
impeachment purposes . . . .” ’ [Citation.] ‘When determining whether to admit a prior
conviction for impeachment purposes, the court should consider, among other factors,
whether it reflects on the witness’s honesty or veracity, whether it is near or remote in
time, whether it is for the same or similar conduct as the charged offense, and what effect
its admission would have on the defendant’s decision to testify.’ [Citation.]” (People v.
Edwards (2013) 57 Cal. 4th 658, 722.) We review a trial court’s decision whether to
admit prior convictions for impeachment purposes for an abuse of discretion. (People v.
Green (1995) 34 Cal. App. 4th 165, 182-183 (Green).) “ ‘A trial court’s exercise of
discretion will not be disturbed unless it appears that the resulting injury is sufficiently
grave to manifest a miscarriage of justice. [Citation.] In other words, discretion is
abused only if the court exceeds the bounds of reason, all of the circumstances being
considered. [Citation.]’ [Citation.]” (Ibid.)
       Here, there is no dispute defendant’s misdemeanor convictions for battery on a
police officer and domestic violence involved moral turpitude. Rather, defendant claims




1 Undesignated statutory references are to the Evidence Code.


                                                8
those crimes had minimal relevance to his credibility. We disagree. The offenses are
crimes of moral turpitude because they “indicate a ‘ “general readiness to do evil,” ’ from
which a readiness to lie can be inferred. [Citation.]” (People v. Chavez (2000)
84 Cal. App. 4th 25, 28.) The crimes “are acts of ‘baseness, vileness or depravity in the
private and social duties which a man owes to his fellowmen, or to society in general,
contrary to the accepted and customary rule of right and duty between man and man.’
[Citation.]” (Id. at pp. 28-29.) Although the inferences regarding credibility are not as
direct and strong as in crimes which involve dishonesty, “ ‘ “it is undeniable that a
witness’s moral depravity of any kind has some ‘tendency in reason’ [citation] to shake
one’s confidence in his honesty.” ’ [Citation.]” (Id. at p. 29.) As such, the
misdemeanors reflected on defendant’s honesty.
       Similarly, there is no question the convictions were remote, occurring some 35
years prior to the charges in this case. While their remoteness may lessen their probative
value, their age alone does not automatically render evidence of the convictions
inadmissible for impeachment purposes. (People v. Mendoza (2000) 78 Cal. App. 4th 918,
925 (Mendoza).) “Even a fairly remote prior conviction is admissible if the defendant
has not led a legally blameless life since the time of the remote prior.” (Id. at pp. 925-
926) That is the case here. Defendant had multiple convictions in the intervening years,
many of which were, in and of themselves, probative on the issue of his honesty and
credibility. (Id. at p. 926.) The 1980 convictions were followed by six convictions in the
years 1986, 1992, 1995, 2001, 2003, and 2005, and two parole violations in the years
2006 and 2007. Three of the intervening convictions, the 1992 battery, the 1995 assault
with a deadly weapon, and the 2003 felony false imprisonment, were also crimes of
moral turpitude. On this record, “ ‘the systematic occurrence’ ” of defendant’s priors
over a 35-year period “ ‘create[d] a pattern that [was] relevant to [his] credibility.’
[Citation.]” (Green, supra, 34 Cal.App.4th at p. 183.) The trial court did not abuse its
discretion in declining to exclude the 1980 priors on grounds of remoteness.

                                              9
       Defendant further argues the trial court erred because it considered whether the
prior convictions were identical to the current offense, and not whether they were
substantially similar. He contends the error led the court to examine only the similarity
of the 1995 conviction, not the 1980 misdemeanors. Even if that is true, the fact that
prior convictions are similar to the charged crime does not compel their exclusion.
(People v. Stewart (1985) 171 Cal. App. 3d 59, 66.) Courts have allowed as many as four
identical convictions to impeach a defendant in a criminal trial. (Green, supra,
34 Cal.App.4th at p. 173 [four prior convictions for unlawful driving of a vehicle
admitted in prosecution for unlawful driving of a vehicle]; People v. Muldrow, supra,
202 Cal.App.3d at p. 647 [three prior convictions for burglary admitted in prosecution for
burglary]; Stewart , at p. 63 [four prior convictions for robbery admitted in prosecution
for robbery].) Here, the two misdemeanor convictions for spousal abuse and battery on a
police officer were both for assaultive conduct, so the conduct was at least nominally
similar. Even if this factor may have weighed in favor of excluding the convictions, it
did not compel exclusion, especially in light of the other factors. The trial court did not
exceed the bounds of reason in admitting two prior convictions that were similar, but not
identical, to the charged crime of assault with a deadly weapon.
       The last factor does not apply here because the trial court’s decision did not inhibit
defendant from testifying. (Mendoza, supra, 78 Cal.App.4th at p. 926.) In any event, on
this factor it is important to note that the two misdemeanor convictions were not the only
convictions admitted for impeachment. Three other convictions, the 1992 battery, the
1995 assault with a deadly weapon, and the 2003 felony false imprisonment, were
admitted. We cannot discern how the admission of two additional misdemeanor
convictions would have tipped the balance regarding defendant’s decision to testify.
Considering all the factors, we find no abuse of discretion in admitting the 1980
misdemeanor convictions.



                                             10
                                               II
       Defendant also contends the trial court abused its discretion by allowing admission
of the details of his 1995 conviction for assault with a deadly weapon.
                                              A
       The prosecution moved in limine to admit, pursuant to section 1103, evidence of
defendant’s violent character (including his 1995 conviction for assault with a deadly
weapon) if defendant sought to admit evidence of Donald’s violent character. Defense
counsel countered that the underlying details of the prior assault with a deadly weapon
should be excluded pursuant to section 352 because the details would be unduly time
consuming, inflammatory, substantially prejudicial and not probative. Defense counsel
also sought to exclude defendant’s statements in connection with the prior conviction that
he had been acting in self-defense. The trial court agreed to exclude defendant’s
statements but determined that law enforcement officers could testify about the facts of
the 1995 conviction and their observations in arresting defendant. The trial court ruled
the testimony would be limited to allowing a brief description about the nature and
location of the injuries in that case.
       During trial, defense counsel sought clarification of the trial court’s ruling. The
district attorney indicated she had evidence that defendant had inflicted eight stab wounds
on the victim. Defense counsel indicated it would be okay to admit evidence of the stab
wound to the victim’s back, but testimony about the other seven wounds was
unnecessary. The trial court ruled the witnesses could describe the total number of
wounds and offer a brief description, but added they should not get into too much detail.
Before calling the rebuttal witnesses, the prosecutor again sought to clarify the scope of
the trial court’s ruling, noting that in the prior assault half of the victim’s ear was almost
severed. The trial court said she could ask about the location and number of stab wounds
but could not elicit testimony about the severity of the injuries sustained by the victim.



                                              11
       In rebuttal, the prosecution’s witnesses testified that police officers responded to a
stabbing and the victim suffered stab wounds on his lower back, right eye, right ear, right
leg, left hand, chin, and mouth. Defendant was covered in blood, agitated, and
aggressive. When police officers arrested him, he tried to kick the windows out of the
patrol car.
                                              B
       Defendant argues the graphic details of the multiple stab wounds and defendant’s
combative behavior toward police was inflammatory and should have been excluded
under section 352. He claims the evidence was particularly prejudicial because the prior
conviction was for the same offense for which he was currently charged.
       In general, character evidence is inadmissible to prove acts consistent with that
character on a specific occasion. (§ 1101, subd. (a).) However, if the defendant offers
evidence showing the victim has a violent character, the prosecution may offer evidence
of the defendant’s violent character to show the defendant acted in conformity with it.
(§ 1103, subd. (b); People v. Myers (2007) 148 Cal. App. 4th 546, 552.) “In other words,
if . . . a defendant offers evidence to establish that the victim was a violent person,
thereby inviting the jury to infer that the victim acted violently during the events in
question, then the prosecution is permitted to introduce evidence demonstrating that (1)
the victim was not a violent person and (2) the defendant was a violent person, from
which the jury might infer it was the defendant who acted violently.” (People v. Fuiava
(2012) 53 Cal. 4th 622, 696.) Here, as defendant concedes, he offered evidence that the
victim was a violent person. Accordingly, the prosecution was permitted to introduce
evidence demonstrating defendant was a violent person. However, defendant contends
the details of the offense should have been excluded under section 352.
       We review the trial court’s ruling for abuse of discretion. (Clark, supra,
52 Cal.4th at p. 893.) We will not overturn a trial court’s ruling under section 352 except
upon a finding the trial court exercised its discretion “ ‘in an arbitrary, capricious or

                                              12
patently absurd manner that resulted in a manifest miscarriage of justice. [Citations.]’
[Citation.]” (People v. Rodrigues (1994) 8 Cal. 4th 1060, 1124-1125.) Evidence is
substantially more prejudicial than probative if it “poses an intolerable ‘risk to the
fairness of the proceedings or the reliability of the outcome’ ” (People v. Waidla (2000)
22 Cal. 4th 690, 724) and “uniquely tends to evoke an emotional bias against the
defendant” without regard to relevance. (People v. Killebrew (2002) 103 Cal. App. 4th
644, 650.)
       Here, the limited facts regarding defendant’s prior assault with a deadly weapon
conviction and his aggressive conduct upon being arrested were highly probative to rebut
defendant’s claim that Donald was the aggressor in the fight. Nevertheless, the trial court
limited the details of the prior conviction, barring details of the wounds and their severity.
That limitation reduced the inflammatory effect and limited the amount of trial time
consumed by presentation of the evidence. The trial court weighed the probative value of
the evidence and “understood and fulfilled its responsibilities under Evidence Code
section 352.” (People v. Williams (1997) 16 Cal. 4th 153, 213.) The evidence was not
unduly prejudicial and the trial court did not abuse its discretion.
                                       DISPOSITION
       The judgment is affirmed.


                                                        /S/
                                                   Mauro, J.

We concur:


      /S/
Raye, P. J.


      /S/
Blease, J.


                                              13